             Case 4:19-cv-00765-HSG Document 47 Filed 09/10/21 Page 1 of 3



1    Emily A. Nugent, Esq., State Bar No. 255048
     EMILY NUGENT LAW
2    935 Moraga Road, #200
     Lafayette, CA 94549
3    Tel.: (510) 371-4456
     E-Mail: emily@emilynugentlaw.com
4    Pro Hac Vice:
     Andrea Fischer, Florida Bar #1000345
5
     Audrey Schechter, of counsel, Florida Bar #962589
6    FISCHER LEGAL GROUP
     1740 Broadway, Suite 1500
7    New York, New York 10019
     Tel: (212) 577-9231
8
     E-mail: afischer@fischerlegalgroup.com
9    E-Mail: audreyschechterlaw@gmail.com
     Attorneys for Plaintiff-Relator JEFFREY MENDELSSOHN
10
     COLLIN D. COOK (SBN 251606)
11   Email: ccook@fisherphillips.com
     VINCENT J. ADAMS (SBN 249696)
12
     Email: vadams@fisherphillips.com
13   FISHER & PHILLIPS LLP
     One Embarcadero Center, Suite 2050
14   San Francisco, California 94111
     Telephone: (415) 490-9000
15
     Facsimile: (415) 490-9001
16   Attorneys for Defendants
     PORIFERA, INC., OLGICA BAKAJIN, and JEFF JENSEN
17
                                   UNITED STATES DISTRICT COURT
18

19                               NORTHERN DISTRICT OF CALIFORNIA

20   UNITED STATES OF AMERICA
     ex rel. JEFFREY MENDELSSOHN,                Civ. No.4:19-cv-00765-HSG
21
     and STATE OF CALIFORNIA ex rel.
22   JEFFREY MENDELSSOHN,
                                                 JOINT STIPULATION FOR DISMISSAL
23                 PLAINTIFFS/RELATOR,           OF DEFENDANTS OLGICA BAKAJIN
                                                 AND JEFF JENSEN AND ORDER
24
                   - against -
25
     PORIFERA INC., a Delaware corporation,
26   OLGICA BAKAJIN, a California resident,
     and JEFF JENSEN, a California resident.
27

28                 DEFENDANTS.


     JOINT STIPULATION FOR DISMISSAL OF DEFENDANTS OLGICA BAKAJIN AND JEFF JENSEN AND
     ORDER                                                   CASE NO.: 4:19-cv-00765-HSG
                 Case 4:19-cv-00765-HSG Document 47 Filed 09/10/21 Page 2 of 3



1           Plaintiff Jeffrey Mendelssohn, by and through Plaintiff’s Counsel, Fischer Legal
2
     Group and Emily Nugent Law, and Defendants, Porifera Inc., Olgica Bakajin and Jeff
3

4
     Jensen, by and through Defendants’ Counsel, Fischer & Phillips, LLP, jointly stipulate to

5    the Dismissal of Olgica Bakajin and Jeff Jensen. In support of this Stipulation, the parties
6
     state as follows.
7
            1.       On February 12, 2019, Plaintiff filed a Qui Tam action against the
8

9    Defendants. Pursuant to federal law, the matter was filed under seal.
10
            2.       On November 23, 2020, this Honorable Court lifted the seal, permitting
11
     Plaintiff to serve the Complaint on the Defendants.
12

13          3.       On February 3, 2021, Plaintiff filed its Second Amended Complaint in this

14   matter, and served a copy on the Defendants.
15
            4.       On June 16, 2021, Defendants filed their Answers to the Second Amended
16

17
     Complaint.

18          5.       Rule 41(1)(A), Federal Rules of Civil Procedure, provides that once a
19
     Defendant has filed an answer or a motion for summary judgment, a Plaintiff may
20
     voluntarily dismiss parties or a case upon stipulation from all parties who have made an
21

22   appearance.
23
            6.       In the instant case, the Defendants have filed an Answer and made an
24
     appearance.
25

26          7.       The parties jointly stipulate to the dismissal of Defendants Olgica Bakajin

27   and Jeff Jensen from the above-captioned action.
28
            8.       The parties will each bear their own attorney’s fees and costs.

     JOINT STIPULATION FOR DISMISSAL OF DEFENDANTS OLGICA BAKAJIN AND JEFF JENSEN AND
     ORDER                                                   CASE NO.: 4:19-cv-00765-HSG
             Case 4:19-cv-00765-HSG Document 47 Filed 09/10/21 Page 3 of 3



1           WHEREFORE, by Counsel’s signatures hereto, the Parties agree that Defendants
2
     Olgica Bakajin and Jeff Jensen are hereby dismissed from the above action. The action
3

4
     will proceed against Porifera Inc.

5

6    Dated: September 9, 2021                   EMILY NUGENT LAW
7

8                                               By: _________________________
                                                  EMILY NUGENT
9                                                 Attorneys for Relator
10

11   Dated: September 9, 2021                   FISHER & PHILLIPS LLP
12

13
                                                By: _________________________
                                                  COLLIN D. COOK
14                                                VINCENT J. ADAMS
                                                  Attorneys for Defendants PORIFERA,
15                                                 INC., OLGICA BAKAJIN, and JEFF
16
                                                  JENSEN

17          IT IS SO ORDERED.
18

19

20
     Dated: September 10, 2021            ___________________________________
21

22
                                          HONORABLE JUDGE HAYWOOD S. GILLIAM, JR.

23

24

25

26

27

28



     JOINT STIPULATION FOR DISMISSAL OF DEFENDANTS OLGICA BAKAJIN AND JEFF JENSEN AND
     ORDER                                                   CASE NO.: 4:19-cv-00765-HSG
